                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                LITTLE ROCK DIVISION


DAVID EUGENE OPPIE                                                                PLAINTIFF

v.                                       No: 4:17-cv-620-JM-PSH

TIM RYALS; CAPT.                                                               DEFENDANTS
CHRISTOPHER RIEDMUELLER;
and GARY ANDREWS


                                                ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Patricia S. Harris. No objections have been filed. After

carefully considering the record in this case, the Court concludes that the Proposed Findings and

Recommended Disposition should be, and hereby are, approved and adopted in their entirety as

this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that Oppie did not exhaust available administrative

remedies before initiating this lawsuit. Accordingly, the Defendants are entitled to summary

judgment and Oppie’s claim(s) against the Defendants are dismissed without prejudice

        DATED this 29th day of October, 2018.



                                                           _______________________________
                                                           UNITED STATES DISTRICT JUDGE
